Citation Nr: 0716637	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of eligibility for VA compensation benefits 
based on the character of discharge, to include entitlement 
to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant had active duty service from April to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A hearing was held before the undersigned Acting 
Veterans Law Judge in March 2005.  A transcript of the 
hearing is of record.  In March 2006, the Board remanded the 
case for additional development regarding the character of 
the appellant's discharge.  

Upon further review of the file, the issue of character of 
discharge is reopened and the Board finds that the 
appellant's character of discharge is not a bar to VA 
benefits.  As such, the issue of entitlement to service 
connection for a bilateral foot disorder will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By administrative decision dated in July 1999, the RO 
denied the appellant's claim for a bilateral foot disorder on 
the basis that his character of discharge barred VA benefits.

2.  The appellant did not appeal that decision and it became 
final.  

3.  The RO's July 1999 administrative decision represents the 
last final denial with respect to the claim based on 
character of discharge.  

4.  Evidence received since the RO's July 1999 administrative 
decision raises a reasonable possibility of recharacterizing 
the appellant's discharge.

5.  The appellant's uncharacterized discharge is considered 
under conditions other than dishonorable.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's July 1999 
administrative decision finding that the appellant's was not 
eligible for VA compensation benefits is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156.

2.  The appellant's character of discharge does not bar VA 
benefits.  38 U.S.C.A. §§ 101(2), 501(a), 5303 (West 2002); 
38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the appellant's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

The record shows that by an administrative decision in July 
1999, the RO determined that the appellant was not eligible 
for VA benefits as a result of having an uncharacterized 
discharge due to misconduct.  The RO found that the appellant 
was only eligible for medical treatment under Title 38 
U.S.C.A., Chapter 17.  He did not appeal and that decision 
became final.

In September 2003, the appellant filed the current claim for 
a bilateral foot disorder.  In support of his claim, he 
submitted numerous written statements as well as offered 
sworn testimony before the Board regarding the circumstances 
surrounding his separation from active duty.  The Board finds 
the appellant's statements and testimony credible and is of 
the opinion that it relates to unestablished facts.  For that 
reason, the claim will be reopened.

Having determined that the claim should be reopened, the 
Board will next address the issue of the appellant's 
character of discharge on the merits.  The relevant 
regulations provide as follows:

Uncharacterized separations. Where 
enlisted personnel are administratively 
separated from service on the basis of 
proceedings initiated on or after October 
1, 1982, the separation may be classified 
as one of the three categories of 
administrative separation that do not 
require characterization of service by 
military department concerned.  In such 
cases conditions of discharge will be 
determined by VA as follows: 
(1) Entry level separation. 
Uncharacterized administrative 
separations of this type shall be 
considered under conditions other than 
dishonorable. 
(2) Void enlistment or induction. 
Uncharacterized administrative 
separations of this type shall be 
reviewed based on facts and circumstances 
surrounding separation, with reference to 
the provisions of § 3.14 of this part, to 
determine whether separation was under 
conditions other than dishonorable. 
(3) Dropped from the rolls. 
Uncharacterized administrative 
separations of this type shall be 
reviewed based on facts and circumstances 
surrounding separation to determine 
whether separation was under conditions 
other than dishonorable. 

38 U.S.C. § 501(a); 38 C.F.R. § 3.12(k).

In this case, the Board places particular emphasis on four 
documents contained in the claims file regarding the 
appellant's character of discharge.  

The first is a service record dated in July 1995 written by a 
commanding officer of the appellant's Brigade.  In it, the 
commanding officer recommends that the appellant be separated 
from service as expeditiously as possible.  His also 
recommended that that the "Characterization of service is 
Uncharacterized service with an Entry Level separation."  

The next document is a service record dated the exact date as 
the record referenced above and written by another commanding 
officer of the appellant's Brigade.  This officer recommended 
that the appellant be discharged for a pattern of misconduct.  
He cited the appellant's several Article 15s and asserted in 
a strongly worded document that rehabilitative measures would 
be futile.  By definition, the "entry level separation" 
separation under 38 C.F.R. § 3.12(k) is considered under 
conditions other than dishonorable.  However, it is apparent 
that there was some disagreement within the appellant's unit 
on the type of discharge appropriate.  

To seek clarification, the Board turns to the appellant's DD-
214.  The Type of Separation is listed as "Discharge," the 
Character of Service is listed as "Uncharacterized," and 
the Narrative Reason for Separation is listed as "Flat 
Feet."  This document supports a finding that the appellant 
is not barred from VA compensation benefits.  Specifically, 
service medical records reflect complaints associated with 
the appellant's feet and this document indicates that the 
discharge was for medical reasons.

Last, is a response to information from the National 
Personnel Records Center (NPRC) dated in April 1998.  Under 
category 9A for character of discharge, the responder wrote 
"Uncharacterized/Misconduct."  This suggests a bar to 
benefits under the provisions of 38 C.F.R. § 3.12(d)(4).  

In this case, at least one officer recommended discharge for 
misconduct, and the NPRC document indicates that the 
appellant was discharged for misconduct.  On the other hand, 
another officer recommended an entry level discharge and the 
appellant's DD-214 suggests that he was discharged for 
medical reasons.  Giving the appellant the benefit of the 
doubt, the weight of the evidence is, at the very least, in 
equipoise, and the Board finds that it does not bar his claim 
for VA compensation benefits based on character of discharge.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

Inasmuch as the Board is reopening the claim for eligibility 
for VA compensation benefits and finding that his character 
of discharge is not a bar to benefits, the appellant will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the Veterans Claims 
Assistance Act (VCAA) have not been completely satisfied.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  




ORDER

Eligibility for VA benefits is warranted.  To this extent, 
the appeal is granted.


REMAND

Having found that the appellant's claim for VA compensation 
benefits is not barred due to character of discharge, the 
Board finds that a remand is needed to adjudicate the merits 
of his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, service medical records reflect that the 
appellant was treated for foot and ankle pain on a number of 
occasions.  He maintains that his current foot complaints 
started in service.  In this case, a medical opinion is 
needed to determine if there is a relationship between his 
in-service and current complaints. 

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant of all five elements of a 
service connection claim which include: 
(1) appellant status; (2) existence of a 
disability; (3) a connection between the 
appellant's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability as 
described in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  He should 
be advised to provide all the evidence in 
his possession regarding the claim.

2.  If the appellant is receiving VA 
treatment for a foot disorder, those 
records must be associated with the 
claims file.

3.  The appellant should be scheduled for 
the appropriate examination for a medical 
opinion regarding the relationship 
between his current complaints of foot 
pain and active duty.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
appellant.

*	What is the nature of the 
appellant's current foot disorder?
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that his current foot disorder, if 
shown, had its onset during service 
or is in any other way causally 
related to service?

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a bilateral foot disorder.  
If the benefits sought are denied, the 
appellant and the representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue as well as a summary of the 
evidence received since the issuance of 
any prior SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


